DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In paragraphs 014 and 015, reference “monitoring system 100” is not found in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim is objected to because of the following informalities:
In claim 1, line 13, “an pressure anomaly” should read “a
In claim 1, line 14, “an operator of the likelihood of a pressure anomaly” should read “an operator of the likelihood of the pressure anomaly”. (Emphasis added).
In claim 1, line 15, “the present threshold valve” should read “the present threshold value”. (Emphasis added).
In claim 11, line 5, and claim 19, line 5, “the computer-implemented FDI analysis module” should respectively read “a computer-implemented FDI analysis module”. (Emphasis added).
In claim 12, line 2, “a computer-implemented FDI analysis module” should respectively read “the computer-implemented FDI analysis module”. (Emphasis added).
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract 

5. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
streaming live completion and operational data for the hydraulic fracturing operation to a computer-implemented pressure anomaly analysis module;
abstract idea
routine data gathering

“analysis module” may be one or more computers, and it is recited at a high level of generality for processing gathered data.
obtaining raw pressure sensor data from the one or more passive monitoring wells;
abstract idea
routine data gathering
presenting the raw pressure sensor data to the computer-implemented pressure anomaly analysis module;
abstract idea
routine data gathering
processing the pressure sensor data with the pressure anomaly analysis module,
mental process and mathematical concept
Processing the pressure sensor is mathematical process for calculating the rate of change.
No significant element integrated into a practical application
calculating the rate of change for the raw pressure sensor data;
mathematical concept
Calculating the rate of change is mathematical process of calculation. 
No significant element integrated into a practical application
determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an pressure anomaly;
mental process and mathematical concept
No significant element integrated into a practical application
alerting an operator of the likelihood of a pressure anomaly if the rate of change for the averaged pressure sensor data exceeds the present threshold valve.  
mental process and mathematical concept
Alerting an operator is insignificant post solution activity.
No significant element integrated into a practical application

Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
obtaining raw pressure sensor data from the one or more passive monitoring wells;
abstract idea
This is more than the abstract idea, but not a practical application because this is routine data gathering for the abstract idea. (MPEP 2106.05g).
presenting the raw pressure sensor data to the computer-implemented FDI analysis module;
abstract idea	
routine data gathering
processing the pressure sensor data with the FDI analysis module, wherein the step of processing the pressure sensor data comprises 
 
mental process and mathematical concept
Processing the pressure sensor is mathematical process for calculating the rate of change.
No significant element integrated into a practical application
calculating the rate of change for the raw pressure sensor data; and
mathematical concept
Calculating the rate of change is mathematical process of calculation. 
No significant element integrated into a practical application
determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an FDI event.  
mental process and mathematical concept
No significant element integrated into a practical application
Claim 19
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
obtaining raw pressure sensor data from the one or more passive monitoring wells;
abstract idea
This is routine data gathering.
presenting the raw pressure sensor data to the computer-implemented FDI analysis module; and
mental process and mathematical concept
No significant element integrated into a practical application
one or more steps for processing the pressure sensor data with the FDI analysis module to determine the likelihood of an FDI event.  
mental process and mathematical concept
No significant element integrated into a practical application


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to 
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, both “streaming live completion and operational data”, “obtaining raw pressure sensor data” and “presenting the raw pressure sensor data” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the processing step including the calculating step, the determining step and the alerting step, as drafted, are processes based on the obtained pressure data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “calculating the rate of change for the raw pressure sensor data” and “determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value” in the context of this claim may encompass manually calculating and inferring the likelihood of the pressure anomaly from the obtained data by using mathematical calculations. For example, “alerting an operator of the likelihood of a pressure anomaly” in the context of this claim is insignificant post-activity and may encompass manually informing an operator of the result of the likelihood of the pressure anomaly inferred from the mathematical calculations and/or the mind. If a claim limitation, under its broadest reasonable 
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method using a computer-implemented analysis module configured as one or more remote computers (Para. 016 presented in the instant application) to perform “streaming live completion and operational data”, “presenting the raw pressure sensor data” and “processing the pressure sensor data”.  The analysis module in those steps is recited at a high-level of generality (i.e., as a generic computing component performing a generic computer function of calculating and analyzing the data related to completion and operational data as well as the raw pressure sensor data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the “alerting an operator of the likelihood of a pressure anomaly if the rate of change for the averaged pressure sensor data exceeds the present threshold valve” is insignificant post-solution activity performed and encompassed in the process of a mathematical calculation for processing the pressure sensor data to analyze a likelihood of a pressure anomaly based on the calculated rate of change for the raw pressure sensor data.  There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:


Regarding Claims 2-10, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
	Regarding Claim 11, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. A “computer-implemented FDI analysis module” is recited at a high level of generality and performs an insignificant pre-solution or post-solution activity for merely gathering routine data, and calculating and analyzing a likelihood of the pressure anomaly. Mere nominal recitation of a generic “computer-implemented FDI analysis module” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea. 

Regarding Claim 19, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. A “computer-implemented FDI analysis module” is recited at a high level of generality and performs an insignificant pre-solution or post-solution activity for merely gathering routine data, and calculating and analyzing a likelihood of the pressure anomaly. Mere nominal recitation of a generic “computer-implemented FDI analysis module” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea. 
Regarding Claim 20, it recites partial limitations of claim 1 and the limitations of claim 20 are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 11-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. (US PGPUB US 2019/0128112 A1, hereinafter referred to as “Spicer”) in view of Bacon et al. (US PGPUB US 2019/0153840 A1, hereinafter referred to as “Bacon”).
Regarding Claim 1, Spicer teaches a method of monitoring the occurrence of pressure anomalies (Figs. 1A-1C, a hydraulic fracturing system 100) carried out on a child or infill well (Figs. 1A-1C, treatment wellbore 106) that is located near one or more passive or parent monitoring wells (Figs. 1A-1C, monitoring wellbore 108), the method comprising the steps of: 
streaming live completion and operational data for the hydraulic fracturing operation to a computer-implemented pressure anomaly analysis module (Figs. 1A-1C; Para. 0070, “As shown specifically in FIG. 1C, the monitor fractures 110 emanating from the monitor wellbore 108 and the treatment fractures 112 emanating from the treatment wellbore 106 may extend past each other (e.g., overlap in one or two dimensions) when formed. In some aspects, data about the location of such fractures 110 and 112 and their respective wellbores 108 and 106, such as locations of the wellbores, distances between the wellbores (e.g., in three dimensions) depth of horizontal portions of the wellbores, and locations of the hydraulic fractures initiated from the wellbores (e.g., based on perforation locations formed in the wellbores), among other information”; Para. 0078, “The hydraulic fracture geometric modeling system 120 may be any computing device operable to receive, transmit, process, and store any appropriate data associated with operations described in the present disclosure. The  
obtaining raw pressure sensor data from the one or more passive monitoring wells (Fig. 2; Para. 0072, “As shown in FIG. 2, observed pressure signal values 142 may be received at the hydraulic fracture geometric modeling system 120 from the pressure sensor 114 that is fluidly coupled to or in the monitor wellbore 108”; Para. 0073).  
Spicer fails to explicitly disclose presenting the raw pressure sensor data to the computer-implemented pressure anomaly analysis module; 
processing the pressure sensor data with the pressure anomaly analysis module, 
Spicer further fails to explicitly disclose calculating the rate of change for the raw pressure sensor data; 
determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an pressure anomaly; and 
alerting an operator of the likelihood of a pressure anomaly if the rate of change for the averaged pressure sensor data exceeds the present threshold valve.  
However, Bacon teaches “monitoring the occurrence of pressure anomalies in near real time during a hydraulic fracturing operation” (Para. 0029, “In some example embodiments, the method 100 includes acquiring raw data at step 102. To illustrate, the raw data may include several parameters (e.g., different stream/sets of data measured in real time during fracturing. …. the raw data may be received/acquired from a data server that acquires/receives the raw data from fracturing equipment (e.g., sensors) that measure and/or determine the different parameters”).
Bacon further teaches presenting the raw pressure sensor data to the computer-implemented pressure anomaly analysis module (Para. 0041, “the raw data source 202 provides raw data related to a fracturing operation at the well site. The raw data source 202 may be a real-time data source such as fracturing equipment. For example, the raw data source 202 may include multiple sensors that measure, for example, fracturing parameters such as surface pressure of the fluid, … .”); 
processing the pressure sensor data with the pressure anomaly analysis module (Para. 0042, “the data conditioner 204 may be a processes the signal representing the raw data from the raw data source 202”).
Bacon furthermore teaches calculating (i.e., generating) the rate of change for the raw pressure sensor data (Para. 0006, “A data processor processes the data to generate (i.e., calculating) output values for use in alarm generation … The data processing includes determining incremental changes in data values of the data and whether the incremental changes are an increase, decrease or no change for each of the at least one fracturing related parameter”; Para. 0055, “the value change module 312 of the data processor 206 analyzes incremental changes (increasing/decreasing/no change) over ranges of time for Treating Pressure, Flow Rate, Friction Reducer, Gel, Downhole Proppant, and Surface Proppant Concentration parameters represented by sets of data values in the output data from the data conditioner 204”; Fig. 3); 
determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an pressure anomaly (Abstract, “Processing the conditioned data includes determining incremental changes in data values and whether the incremental changes are an increase, decrease or no change for each of the at least two fracturing related parameters. The incremental changes are summed over a user-defined time period for each of the at least two fracturing related parameters and compared to a threshold for the user-defined time period for each of the at least two fracturing related parameters”; Para. 0006, “determining and indicating as the output values whether the result of the determining and indicating is associated with an abnormal fracturing condition as defined by the user”’ Para. 0055); and 
alerting an operator of the likelihood of a pressure anomaly if the rate of change for the averaged pressure sensor data exceeds the present threshold valve (Abstract, “The conditioned data is processed to generate output values and generating an alarm based on the output values to indicate an abnormal fracturing condition”).  
Spicer and Bacon are both considered to be analogous to the claimed invention because it is in the same field of a hydraulic fracturing operation and monitoring abnormal fracturing condition in oil/gas completions operations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for monitoring the occurrence of pressure anomalies in real time during a hydraulic fracturing operation based on operational data and sensor data (i.e., raw data) (see at least Figs. 1A-1C and Para. 0063-0072) in real time by processing the sensor data (including pressure data), determining pressure anomaly in comparison to a preset threshold and alerting an operator of the pressure anomaly, taught by Bacon at least at Figs. 1 and 2, Para. 0006, 0029, 0041-0042, 0055, and Abstract. Because Bacon explicitly discloses processing streamed raw data acquired from sensors in real time and generating an alarm signal when detecting anomalous conditions in a hydraulic fracturing operation (Figs. 1 and 2, Para. 0006, 0041-0042 and Abstract). 

Regarding Claim 11, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitations of an active well (Figs. 1A-1C, treatment wellbore 106) and the computer-implemented FDI analysis module (Fig. 1, the hydraulic fracture geometric modeling system 120) are taught by Spicer. 

Regarding Claim 12, it is dependent on claim 11 and a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Regarding Claim 13, it is dependent on claim 11 and a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

while the one or more passive monitoring wells are undergoing a fluid injection process (Para. 0007, “The system includes a source of data received from sensors associated with fracturing equipment used to inject fluid into a formation via the wellbore in a completions operation wherein the data includes at least one fracturing related parameter measured in real time by sensors during the completions operation”; Para. 0028) are taught by Bacon at least at Para. 0007 and 0028. 
Note that the limitation “a fluid injection process” is interpreted to be a process or an operation associated with injecting fluid into a formation related to passive monitoring wells (i.e., passive wells where sensors are installed) via a wellbore in a completions operations, as disclosed at least in Para. 0007. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for obtaining raw pressure sensor data from the one or more passive monitoring wells (see at least Fig. 2 and Para. 0072) while the one or more passive monitoring wells are undergoing a fluid injection process (see at least Figs. 1A-1C and Para. 0063-0072), taught by Bacon at least at Para. 0007 and 0028.

Regarding Claim 19, it is a method type claim having similar limitations as of claims 1 and 11 above. Therefore, it is rejected under the same rationale as of claims 1 and 11 above. 

Regarding Claim 20, it is dependent on claim 19 and a method type claim having similar limitations as of claims 1 and 11 above. Therefore, it is rejected under the same rationale as of claims 1 and 11 above. 

5.	Claims 2-10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer in view of Bacon and further in view of Gupta et al. (US PGPUB US 2018/0142543 A1, hereinafter referred to as “Gupta”).
Regarding Claim 2, neither Spicer nor Bacon explicitly discloses applying a machine learning algorithm to the raw pressure sensor data to determine a correlation between the raw pressure sensor data and the operational design or available subsurface data for the potential cause of the pressure anomaly; and 
autonomously providing the operator with insights to modify operations regarding the potential cause of the pressure anomaly. 
However, Gupta teaches applying a machine learning algorithm to the raw pressure sensor data to determine a correlation between the raw pressure sensor data and the operational design or available subsurface data for the potential cause of the pressure anomaly (Para. 0011, “a monitoring system may include one or more sensors positioned about the BOP stack assembly and/or at various other locations of the mineral extraction system to monitor respective parameters (e.g., pressure, … a computational platform (e.g., digital platform or computing device) configured to use predictive analytics to analyze the sensor data, build (e.g., train and test) a model (e.g., predictive model), calculate an index (e.g., health index or health determine a condition and/or predict a future condition of components of the BOP stack assembly, estimate remaining life of components of the BOP stack assembly, and/or predict maintenance needs for components of the BOP stack assembly, for example”; Para. 0030, “the computational platform 55 may calculate a mean change in value of one or more of the parameters over a time window (e.g., 10, 30, 60, 90 minutes) …. the computational platform 55 may receive sensor data 80 from the multiple controllers 40, calculate a change in value in the sensor data 80 received from each of the multiple controllers 40, and use a maximum change for any given time to calculate the mean change that is then input to the machine learning algorithm to build the model 82”; Abstract, Fig. 3); and 
autonomously providing the operator with insights to modify operations regarding the potential cause of the pressure anomaly (Para. 0021, “the computational platform 55 may provide instructions to the controller 50 to cause the controller 50 to output a control signal to automatically initiate a certain test, adjust the test protocols, adjust the test schedules (e.g., frequency with which the test protocols are carried out), and/or operate actuators and/or other components of the BOP stack assembly 16 (e.g., to adjust fluid flow, adjust injection chemicals, close the ram BOP 38 and/or the annular BOP 36, or the like) based on the sensor data”; Abstract, “… input the sensor data into a model to generate a health index predictive of a future condition of a component of a blowout preventer (BOP) stack assembly of the mineral extraction system, and to provide an output indicative of the future condition of the component of the BOP stack assembly”; Para. 0011; Fig. 3).
correlation between the raw pressure sensor data and the operational design) predictive of a future condition of the mineral extraction system and providing an output (i.e., insights to modify operations) of the future condition, taught by Gupta at least at Fig. 3, Para. 0011 and Abstract.  

Regarding Claim 3, Spicer teaches (Para. 0004, “The execution environment includes a hydraulic fracture geometry solver configured to perform operations including (i) executing a single- or multi-objective, non-linear constrained optimization analysis to minimize at least one objective function associated with the plurality of observed fluid pressures, and (ii) based on minimizing the at least one objective function, determining respective sets of hydraulic fracture geometries associated with at least one of the first hydraulic fracture or the second hydraulic fracture”; That is Spicer teaches performing (i.e., modifying) operations based on analysis of observed fluid pressures).  
Spicer fails to explicitly disclose “autonomously modifying the existing hydraulic fracturing operations in near real time and providing the operator with guidance on resolving the pressure anomaly.” However, Bacon teaches autonomously modifying the existing hydraulic fracturing operations in near real time (Para. 0018, “Early detection of abnormal fracturing conditions may allow timely corrective actions to be taken before the occurrence of unwanted events or anomalies. A real-time data stream may be analyzed to alert a fracturing engineer to a potential anomaly”), and providing the operator with guidance on resolving the pressure anomaly (Para. 0018, “A real-time data stream may be analyzed to alert a fracturing engineer to a potential anomaly”).
Gupta also teaches autonomously modifying the existing hydraulic fracturing operations (Para. 0021, “the computational platform 55 may provide instructions to the controller 50 to cause the controller 50 to output a control signal to automatically initiate a certain test, adjust the test protocols, adjust the test schedules (e.g., frequency with which the test protocols are carried out), and/or operate actuators and/or other components of the BOP stack assembly 16 (e.g., to adjust fluid flow, adjust injection chemicals, close the ram BOP 38 and/or the annular BOP 36, or the like) based on the sensor data”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Bacon and provide operations for modifying the existing hydraulic fracturing operations (i.e., performing operations based on analysis of observed fluid pressures, see at least para. 0004 in Spicer) in real time (see at least para. 0029 in Bacon) and providing the operator with guidance on resolving the pressure anomaly, taught by Bacon at least at Para. 0018 in view of Gupta at least at Para. 0021.  

Regarding Claim 4, Spicer fails to disclose correlating the raw pressure sensor data with a database of pressure anomalies that have been classified by pressure sensor data. However, Bacon teaches correlating the raw pressure sensor data (i.e., performing conditioning of the raw data by processing the raw data to detect pressure anomalies) with a database of pressure anomalies that have been classified by pressure sensor data (Para. 0046-0052, “the raw data source 202 may include a database server 302 that provides raw data to components of the system 200. … the database server 302 may acquire/receive the raw data from fracturing equipment such as sensors. As described above, the raw data includes data streams or sets of data values that correspond to distinct fracturing parameters such as treating pressure, … .”;  Para. 0047, “The data conditioner 204 may receive the raw data from the raw data source 202 and perform conditioning of the raw data. In some example embodiments, the data conditioner 204 may be a signal processing device”; Para. 0048, “… to remove unwanted and/or abnormal spikes in the raw data. To perform outlier removal at step 104, a median value of the raw data over a pre-defined moving window may first be determined. If a particular data value of the raw data is greater than the median value plus an outlier threshold value (e.g., user provided threshold value), the particular data value may be replaced with the median value”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for correlating the raw pressure sensor data with a database of pressure anomalies that have been classified by pressure sensor  “correlating the raw pressure sensor data with a database of pressure anomalies” is interpreted to be involved with the operations of performing conditioning of the raw data to classify and detect pressure anomalies which is taught by Bacon at least at Para. 0046-0052.

Regarding Claim 5, neither Spicer nor Bacon explicitly discloses calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval.  However, Gupta teaches calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval (Para. 0030 “the computational platform 55 may receive sensor data 80 from the multiple controllers 40, calculate a change in value in the sensor data 80 received from each of the multiple controllers 40 and use a maximum change for any given time to calculate the mean change that is then input to the machine learning algorithm to build the model 82. The mean change of each parameter may be useful for evaluating all of the sensor data 80 together”; Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols. … the computational platform 55 may calculate a mean change in value of one or more of the parameters over a time window (e.g., 10, 30, 60, 90 minutes), which may be a moving time window”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for calculating the rate of change for the raw pressure sensor data using a rolling average (i.e., calculating the mean change) determined on a preset time interval (i.e., at predetermined intervals, and/or at certain times), taught by Gupta at least at Para. 0030 and 0040. 

Regarding Claim 6, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis. However, Gupta teaches polling the pressure sensors for new data on a periodic basis (Para. 0037, “FIG. 5 is a flow diagram of a method 120 of using the monitoring system 60 to build the model 82. In step 122, data, such as the sensor data 80 obtained from the one or more sensors 48 and/or control signals (e.g., provided by the one or more controllers 40 and/or the controller 50), may be recorded in log files (e.g., at the computational platform 55). The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”; Para. 0040).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis (i.e., at predetermined intervals, and/or at certain times), taught by Gupta at least at Para. 0037 and 0040. 

Regarding Claim 7, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs more than once per minute. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs more than once per minute (Para. 0040, “The sensor at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs more than once per minute” is interpreted as a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs more than once per minute (i.e., at predetermined intervals, and/or at certain times during one or more test protocols), taught by Gupta at least at Para. 0040.

Regarding Claim 8, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs at a frequency of less than once per second and more than once per minute. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs at a frequency of less than once per second and more than once per minute (Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs at a frequency of less than once per second and more than once per minute” is interpreted as a number of events to check sensors to obtain sensor data from the sensors at a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed 

Regarding Claim 9, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs at a frequency of more than once per second. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs at a frequency of more than once per second (Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs at a frequency of more than once per second” is interpreted as a number of events to check sensors to obtain sensor data from the sensors at a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs at a frequency of more than once per second, taught by Gupta at least at Para. 0040.

a live streaming connection in near real time, as addressed above in the rejection of claim 1. Neither Spicer nor Bacon explicitly discloses receiving updated raw pressure data from the pressure sensors .  However, Gupta teaches receiving updated raw pressure data from the pressure sensors (Para. 0037, “FIG. 5 is a flow diagram of a method 120 of using the monitoring system 60 to build the model 82. In step 122, data, such as the sensor data 80 obtained from the one or more sensors 48 and/or control signals (e.g., provided by the one or more controllers 40 and/or the controller 50), may be recorded in log files (e.g., at the computational platform 55). The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”; Para. 0040).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for receiving updated raw pressure data from the pressure sensors through a live streaming connection in near real time, taught by Gupta at least at Para. 0037 and 0040, because the updated raw pressure data is interpreted as the sensor data continuously obtained from the sensors.

Regarding Claim 14, it is dependent on claim 13 and a method type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above. 



Regarding Claim 16, neither Spicer nor Bacon explicitly discloses comparing the output from the machine learning algorithm against additional analytical models that are not based on raw pressure sensor data. However, Gupta teaches comparing the output from the machine learning algorithm against additional analytical models that are not based on raw pressure sensor data (Para. 0019, “the computational platform 55 may be configured to use predictive analytics to analyze the sensor data, train and test a model (e.g., predictive model), calculate an index (e.g., health index or health score), determine a condition and/or predict a future condition of components of the BOP stack assembly 16”; Para 0034, “the computational platform 55 may compare the health index 102 to a threshold 106 (e.g., predetermined threshold or health index threshold), which may be determined using the model 82 and/or based on the previously obtained sensor data 80. In some embodiments, if the health index 102 exceeds the threshold 106, the computational platform 55 may provide an alarm or an output (e.g., via the output device 153) to provide an indication that the health index 102 exceeds the threshold 106”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for comparing the output from the machine learning algorithm against additional analytical models (i.e., obtaining health index 102) calculated using the machine learning algorithm is compared to a threshold 106 (i.e., applicable to an analytical model) which is determined using model 82.

Regarding Claim 18, it is dependent on claim 11 and a method type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 2 above. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OGUCHE et al. (US PGPUB US 2018/0283169 A1) teaches processing pressure sensor data and modifying conditions at a sell infrastructure by changing injection pressures (see at least Fig. 1-2; Para. 0112 and 0126-0127).
Spicer et al. (US PGPUB US 2019/0128110 A1) teaches a hydraulic fracturing operation and monitoring abnormal fracturing condition in oil/gas completions operations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858